Order, Supreme Court, New York County *326(Laura Visitacion-Lewis, J.), entered January 17, 2003, which granted plaintiff pendente relief in a matrimonial action, and order, same court and Justice, entered October 3, 2003, which denied defendant’s motion for a downward modification, unanimously affirmed, without costs.
Defendant fails to show either exigent circumstances or a failure by the motion court to properly consider the factors specified in Domestic Relations Law § 236 (B) (6), § 237 (a) and § 240 (1-b) (c) and (f). His remedy for any perceived inequities in the award is a prompt trial (see Anonymous v Anonymous, 241 AD2d 353 [1997]). Concur—Tom, J.P., Andrias, Saxe, Sullivan and Marlow, JJ.